Case 6:19-cv-00610-JDK-JDL Document 5 Filed 05/08/20 Page 1 of 2 PageID #: 18



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

DAVID RAY CLICK, #121543                        §

VS.                                             §                CIVIL ACTION NO. 6:19cv610

GREGG COUNTY JAIL                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Petitioner David Ray Click, a former inmate confined at the Gregg County Jail, proceeding

pro se, filed this habeas action. The case was referred to United States Magistrate Judge, the

Honorable John D. Love, for findings of fact, conclusions of law, and recommendations for the

disposition of the case.

       On April 1, 2020, Judge Love issued a Report (Docket No. 4) recommending that

Petitioner’s habeas petition be dismissed without prejudice for Petitioner’s failure to comply with

an order of the Court. A copy of this Report was sent to Petitioner at his last known address. To

date, however, Petitioner has neither filed objections nor complied with the underlying order.

Moreover, Petitioner has not communicated with the Court since December 2019.

       Because objections to Judge Love’s Report have not been filed, Petitioner is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                1
Case 6:19-cv-00610-JDK-JDL Document 5 Filed 05/08/20 Page 2 of 2 PageID #: 19



United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Docket No. 4), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is DISMISSED without prejudice

for Petitioner’s failure to comply with an order of the Court. Petitioner is DENIED a certificate

of appealability sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 8th              day of May, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                2
